Citation Nr: 9915350
Decision Date: 05/28/99	Archive Date: 09/09/99

DOCKET NO. 99-01 739A              DATE MAY 28, 1999

THE ISSUE

Whether a June 22, 1998, decision of the Board of Veterans' Appeals
denying restoration of a 40 percent rating for service-connected
protruded intervertebral disc of the lumbosacral spine with post-
traumatic arthritic changes should be revised or reversed on the
grounds of clear and unmistakable error.

REPRESENTATION 

Moving Party Represented by: Paralyzed Veterans of America

ATTORNEY FOR THE BOARD 

K. Gallagher, Counsel 

INTRODUCTION

The veteran served on active duty from December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board)
from a June 22, 1998, decision of a Reconsideration Section of the
Board which replaced an October 1983 decision of the Board. The
June 22, 1998, decision denied the restoration of a 40 percent
rating for service-connected protruded intervertebral disc of the
lumbosacral spine with post-traumatic arthritic changes.

FINDINGS OF FACT

1. A June 22, 1998, Board decision concluded that the criteria for
effective date of June 30, 1982, for the reduction of the 40
percent rating for protruded intervertebral disc of the lumbosacral
spine with post-traumatic arthritic changes to a 20 percent rating
were met.

2. A June 22, 1998, Board decision concluded that the criteria for
restoration of a 40 percent rating for protruded intervertebral
disc of the lumbosacral spine with post-traumatic arthritic changes
were not met.

3. The 40 percent rating for intervertebral disc syndrome was in
effect less than five years and the June 1998 Board properly
applied 38 C.F.R. 3.344(c) in considering the rating reduction to
20 percent.

4. The June 1998 Board did not have jurisdiction over the March
1979 rating decision assigning an effective date of January 26,
1979 to the 40 percent rating.

5. The June 1998 Board was bound by the provisions of 38 C.F.R.
3.105(i) in determining the effective date of a reduction, and, had
the Board applied this regulation, the effective date of the
reduction would have been manifestly different.

2 -

6. The veteran was properly notified of the proposed reduction in
rating, made by a March 1982 rating decision, and he was provided
his appellate rights; he was also properly notified, following a
hearing, of a rating decision that the reduction was warranted.

7. The medical evidence of record supports the June 1998 Board's
finding of improvement in the veteran's intervertebral disc
disorder.

8. In finding improvement justifying a rating reduction, the June
1998 Board properly applied the provisions of the rating schedule,
including Diagnostic Code 5293, to the medical evidence of record.

CONCLUSIONS OF LAW

1. The June 22, 1998, Board decision assigning a June 30, 1982,
effective date for the reduction of a 40 percent rating for
protruded intervertebral disc of the lumbosacral spine with post-
traumatic arthritic changes was based on clear and unmistakable
error because the Board failed to apply section 3.105(i) under
which the veteran was entitled to an effective date of July 31,
1983, for the reduction of the rating. 38 U.S.C.A. 7111(a) (West
1991 & Supp. 1998); 38 C.F.R. 3.105(i) (1997); 64 Fed. Reg. 2139
(Jan. 13, 1999), to be codified at 38 C.F.R. 20.1403 (a), (c)
(1999).

2. The June 22, 1998, Board decision concluding that the criteria
for restoration of a 40 percent rating for protruded intervertebral
disc of the lumbosacral spine with post-traumatic arthritic changes
were not met was not based on clear and unmistakable error. 38
U.S.C.A. 7111(a) (West 1991 & Supp. 1998); 38 C.F.R. 3.344(c),
4.71a, Diagnostic Code 5293 (1997).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1997, reconsideration of an October 1983 Board decision
was ordered, and on June 22, 1998, the Board issued a final
decision which replaced the October 1983 Board decision. See 38
U.S.C.A. 38 U.S.C.A. 7103(b)(3) (West 1991 & Supp. 1998) ("A panel
reconsidering a case  ... shall render its decision after reviewing
the entire record before the Board .... The decision of the panel
shall constitute the final decision of the Board."); VAOGCPREC 70-
91 (Oct. 15, 1991) ("[D]ecisions of the [Board] in which
reconsideration is ordered are not final."); VAOGCPREC 89-90 (Aug.
27, 1990) ("[I]nstead of a review limited to the question of
whether the previous [Board] section erred, the earlier decision is
vacated and is replaced with a decision by an expanded section.");
Boyer v. Derwinski, 1 Vet. App. 531, 535 (1991) (holding that the
Board is required to proceed in a case under reconsideration as
though the initial panel decision had never been rendered). The
June 22, 1998, Board decision denied restoration of a 40 percent
rating for protruded intervertebral disc of the lumbosacral spine
with post-traumatic arthritic changes. The appeal arose from a
March 1982 rating decision which proposed to reduce the veteran's
rating for his service-connected back disorder from 40 percent to
20 percent. The veteran was notified of this decision in April
1982. The RO made the reduction effective as of June 1, 1982. On
appeal, the Board granted an effective date of June 30, 1982, for
the reduction. The veteran's service-connected back disorder is
currently rated as 40 percent disabling, a rating which has been in
effect from July 27, 1991.

In February 1999, the veteran filed a motion with the Board to
revise the June 22, 1998, Board decision denying restoration of a
40 percent rating for protruded intervertebral disc of the
lumbosacral spine with post-traumatic arthritic changes based on
clear and unmistakable error (CUE) in the Board's decision. A
decision by the Board is subject to revision on the grounds of CUE.
38 U.S.C.A. 7111(a) (West 1991 & Supp. 1998). VA regulations define
what constitutes CUE and what does not, and they provide in
pertinent part:

4 -

20.1403 Rule 1403. What constitutes [CUE]; what does not.

(a) General. [CUE] is a very specific and rare kind of error. It is
the kind of error, of fact or of law, that when called to the
attention of later reviewers compels the conclusion, to which
reasonable minds could not differ, that the result would have been
manifestly different but for the error. Generally either the
correct facts, as they were known at the time, were not before the
Board, or the statutory and regulatory provisions extant at the
time were incorrectly applied.

(c) Errors that constitute [CUE]. To warrant revision of a Board
decision on the grounds of [CUE], there must have been error in the
Board's adjudication of the appeal which, had it not been made,
would have manifestly changed the outcome when it was made. If it
is not absolutely clear that a different result would have ensued,
the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not [CUE].

(3) Evaluation of evidence. A disagreement as to how the facts were
weighed or evaluated.

(e) Change in interpretation. [CUE] does not include the otherwise
correct application of a statute or regulation where, subsequent to
the Board decision

- 5 - 

challenged, there has been a change in the interpretation of the
statute or regulation.

 20.1404 Rule 1404. Filing and pleading requirements; withdrawal.

(b) Specific allegations required. The motion must set forth
clearly and specifically the alleged [CUE], or errors, of fact or
law in the Board decision, the legal or factual basis for such
allegations, and why the result would have been manifestly
different but for the alleged error. Non-specific allegations of
failure to follow regulations or failure to give due process, or
any other general, non specific allegations of error, are
insufficient to satisfy the requirement of the previous sentence.
Motions which fail to comply with the requirements set forth in
this paragraph shall be denied.

64 Fed. Reg. 213 9 (Jan. 13, 1999), to be codified at 38 C.F.R. 
20.1403, 20.1404 (1999).

In his motion, the veteran argues that the June 22, 1998, Board
decision was based on CUE because (1) the Board did not consider
section 3.344(a) and (b) in determining whether the reduction of
the 40 percent rating was warranted and this was CUE either (A)
because paragraph (c) of section 3.344 does not preclude the
application of paragraphs (a) and (b) to ratings which are in
effect for less than five years (Motion at 5-7) or (B) because, but
for errors of VA in assigning the effective dates for the 40
percent rating for the reduction, the 40 percent rating would have
been in effect for five years or more (Motion at 9-1 1); (11) the
Board incorrectly applied the rating criteria under Diagnostic Code
5293 (Motion at 3-4); (III) the Board did not apply, or applied
incorrectly, certain other regulatory provisions extant at the time
of the June 22, 1998, decision (Motion at 7-9); (IV) the Board did

- 6 -

not consider whether the veteran had been deprived of a
constitutionally protected property interest when his rating was
reduced (Motion at 12-14); (V) the Board requested an opinion of
the VA General Counsel about a matter pertaining to the case
(Motion at 22-26); (VI) the Board members who rendered the June 22,
1998, Board decision were subjected to improper "Command" influence
which created a bias against the veteran's claim (Motion at 14-22);
and (VII) the Board should recommend to the Chairman that he
approve an administrative allowance under former regulations 38
C.F.R. 19.5 and 19.184 (Motion at 26). The Board will consider the
veteran's arguments.

L Board Did Not Apply Section 3.344(a) and (b). A. Paragraphs (a)
and (b) Apply even though the Rating Was Not in Effect for Five
Years.

The veteran notes that the Board did not consider section 3.344(a)
and (b) in determining whether the reduction of the 40 percent
rating was proper. He argues that the Board did not do so because
it misinterpreted paragraph (c) of the regulation as rendering
paragraphs (a) and (b) inapplicable unless the service-connected
back disability had been rated at the same level for 5 years or
more. Motion at 5. He observes that paragraph (c) provides "that
where a disability has been rated at the same level for five or
more years paragraphs (a) and (b) will apply as a matter of law."
He argues that the regulation "does not support an inverse
construction -- that it is a matter of law that a disability that
has not been rated at the same level for five or more years is a
disability that is not subject to paragraphs (a) and (b)." Motion
at 5. The veteran also states,

When the regulation as a whole is read, the key consideration for
those disabilities that have not been rated at the same level for
five or more years is whether they are unstable and likely to
improve. The Secretary did not state, as he easily could have, that
paragraphs (a) and (b) were only applicable to disabilities that
have been rated at the same level for five or more years. Instead,
he precluded application of paragraphs (a) and

- 7 -

(b) only in those situations where the disabilities "have not
become stabilized and are likely to improve." Therefore, pursuant
to the plain meaning of this regulation, paragraphs (a) and (b)
will apply unless there is a finding by the VA that the particular
disability is one that is unstable and likely to improve.

See Motion at 5-6.

Paragraph (c) provides today, as it did in June 1998 when the Board
rendered its decision, as follows:

(c) Disabilities which are likely to improve. The provisions of
paragraphs (a) and (b) of this section apply to ratings which have
continued for long periods at the same level (5 years or more).
They do not apply to disabilities which have not become stabilized
and are likely to improve. Reexaminations disclosing improvement,
physical or mental, in these disabilities will warrant reduction in
rating.

38 C.F.R. 3.344(c) (1997).

The Board agrees with the veteran's analysis that where a rating is
in effect for five years or more paragraphs (a) or (b) must be
applied as a matter of law before the rating may be reduced. See
Brown v. Brown, 5 Vet. App. 413, 419 (1993). The first sentence of
the regulation clearly shows that VA has decided that the special
procedures of paragraphs (a) and (b) "apply" in cases where ratings
have been in effect for long periods of time, and the first
sentence also indicates that VA has defined "long periods" of time
as five years or more. Moreover, the United States Court of Appeals
for Veterans Claims (Court) has held that, where the Board has
reduced a rating without observance of applicable law and
regulation, including section 3.344(a) and (b) for a rating in
effect for five years or more, such a rating reduction is void ab
initio. Brown, 5 Vet. App. at 422 (rating in effect for five

years, one month); see Horowitz v. Brown, 5 Vet. App. 217, 223-24
(1993) (rating in effect for more than 6 years); Dofflemeyer v.
Derwinski, 2 Vet. App. 277, 280-82 (1992) (rating in effect for
nearly 20 years); Schafrath v. Derwinski, 1 Vet. App. 589, 594-96
(1991) (rating in effect for 11 and a half years). Finally, the
Court has interpreted subsection (c) as indicating that, whether
disabilities whose ratings have been in effect for five years or
more actually have become stabilized, they "are considered
'stabilized"' under the law. Schaftath, 1 Vet. App. at 594.

With regard to an interpretation of paragraph (c) that suggests
that application of paragraphs (a) and (b) is not precluded in all
cases where a rating has been in effect for less than five years,
the Board agrees with this contention to a limited extent and in
this regard notes that the Court has stated,

The use of parentheses suggests that the five year time frame is
merely a guideline, not a mandate; the regulation is devoid of any
language which could be construed as intended to establish an
inflexible mandatory minimum time period.

Lehman v. Derwinski, 1 Vet. App. 339, 342 (1991). Thus, the
regulation itself and the Court's interpretation of it in Lehman
indicate that, where a rating is in effect for five years or more,
paragraphs (a) and (b) must be applied before that rating may be
reduced and that, where a rating is in effect for less than five
years but is very close to meeting the five year mark, paragraphs
(a) and (b) may be applied in some instances, such as the case in
Lehman where the rating was so close to having been in effect for
five years that by some methods of calculation it was shy of the
five year mark by only two days and by other methods of calculation
it actually satisfied the five-year requirement. See Lehman, 1 Vet.
App. at 342. To this extent, the Board acknowledges that there is
some authority for the view that consideration of paragraphs (a)
and (b) is not precluded where a rating has been in effect for less
than five years.

However, the Board also notes that the Court subsequently described
the Lehman case as one that involved "particularly compelling
facts" to warrant the Court's

- 9 -

finding that the Board had erred in not having considered
paragraphs (a) and (b) in a case where, at least by one method of
calculation, the rating had not been in effect for five years.
Smith v. Brown, 5 Vet. App. 335, 339 (1993) (noting that Lehman
presented "particularly compelling facts" because Mr. Lehman's
rating was so close to having been in effect for five years that it
"would fit squarely within the five-year time limit if the time
period was calculated by 'counting days rather than years and
taking into account leap years."'). The Court held that the facts
in Smith -- where the rating had been in effect for four years, ten
months, and 22 days, -- did not compel an extension of the 5-year
guideline to warrant application of paragraphs (a) and (b) and that
therefore the Board had not erred in not having considered them in
reducing the rating. Smith, 5 Vet. App. at 339.

The effect of the Smith case, issued after Lehman and modifying it,
was to restrict the situations in which it would be deemed error on
the part of the Board for not applying paragraphs (a) and (b) where
a rating had not been in effect for five years to those situations
involving "particularly compelling facts". Because the Board's not
having applied paragraphs (a) and (b) in the Smith case did not
constitute ordinary, "garden-variety" error in a decision where the
rating reduction was timely appealed to the Court, it is difficult
to see how the June 22, 1998, Board's not applying paragraphs (a)
and (b) in this case -- where, like Smith, the rating had been in
effect less than five years -- could ever rise to the level of CUE.
64 Fed. Reg. 2139 (Jan. 13, 1999), to be codified at 38 C.F.R.
20.1403(a) (1999) ("[CUE] is a very specific and rare kind of
error."); cf Fugo v. Brown, 6 Vet. App. 40, 44-45 (1993) (noting
that "[i]t is difficult to see how either failure in 'duty to
assist' or failure to give reasons or bases could ever be CUE" and
holding that it is not enough to raise the issue [of CUE] simply to
label garden-variety types of error as CUE).

Concerning the veteran's argument that the "plain meaning" of
paragraph (c) is that paragraphs (a) and (b) of section 3.344 "will
apply unless there is a finding by the VA that the particular
disability is one that is unstable and likely to improve" even in
cases where a rating had not been in effect for 5 years, the Board
disagrees that such a "meaning" is "plain" and instead finds that
this is merely an interpretation of the regulation advanced by the
veteran. Motion at 5-6 (emphasis added). First, the

- 10 - 

regulation states only that paragraphs (a) and (b) do not apply to
disabilities which have not become stabilized and are likely to
improve. The regulation does not state that VA must apply
paragraphs (a) and (b) in every case where it has not made a
specific determination about stability or likely improvement.

Second, the Court has reviewed paragraph (c) on many occasions, has
found the regulatory language "plain and unambiguous", and -- at
the time of the Board's June 22, 1998, decision -- had not adopted
any interpretation of paragraph (c) similar to the interpretation
advanced in the veteran's motion. Brown, 5 Vet. App. at 419; see
also Greyzck v. West, 12 Vet. App. 288 (1999) (noting that the
regulatory requirements for reducing a disability rating that has
continued at the same level for five years or more are more
stringent than the general requirements for periodically increasing
or decreasing a disability rating). Therefore, even if the
veteran's interpretation of paragraph (c) is subsequently adopted
by the Court or VA, the June 22, 1998, Board's otherwise correct
application of paragraph (c) -- as indicating that paragraphs (a)
and (b) did not apply because the 40 percent rating had not been in
effect for five year or more -- may not be considered CUE. 64 Fed.
Reg. 2139 (Jan. 13, 1999), to be codified at 38 C.F.R. 20.1403 (e)
(1999).

Third, the veteran's "interpretation" of paragraph (c) as requiring
VA to have made a specific finding about stability or likely
improvement of a disability is at odds with VA regulations that
describe when VA may or should consider questions of stability or
likely improvement. Specifically, the Board observes that section
3.327 states that improvement in a disability is considered in
determining whether or not to schedule a "reexamination". 38 C.F.R.
3.327(a) (1997). VA has the authority to request a reexamination at
any time to ensure that a disability is accurately rated. Although
section 3.327 contains "guidelines" which provide example
situations of when "no periodic future examinations will be
requested", the regulation makes clear that these are "guidelines"
and shall not be construed as limiting VA's authority to request a
reexamination at any time to ensure that a disability is accurately
rated. 38 C.F.R. 3.327(a), (b)(2) (1997).

These regulations indicate that, generally speaking, VA has
authority to order a reexamination where a disability is likely to
improve and will order a reexamination

- 11 - 

where a disability has improved or where evidence indicates a
change in a disability or that the current rating may be incorrect.
38 C.F.R. 3.327(a) (1997). Such determinations may be made at any
time but are routinely made when a VA rating decision is made.
Rating decision documents contain a box where the rating board
indicates whether a reexamination is to be scheduled in the future
or not. Where a reexamination is scheduled by the rating board,
that action is generally indicative that the rating board has
determined that the disability is likely to improve. In this
regard, the Board notes that when a veteran is called to report for
such an examination, the notification letter usually informs him
that he is being called because VA has determined that his
disability may improve or is subject to improvement.

However, the opposite action -- where a rating board does not
schedule a reexamination -- is not necessarily an indication that
the rating board has determined anything about the stability of the
disability rating. For example, as noted in section
3.327(b)(2)(iv), sometimes the rating board may not schedule a
reexamination because the veteran is over 55 years of age and there
are no unusual circumstances in the case warranting reexamination.
Contrary to the veteran's interpretation of paragraph (c) of
section 3.344, nothing in the regulations requires the RO to make
a factual determination about the stability of a disability at any
time and certainly not within the first five years of a rating
having been assigned. Thus, where the RO decides, upon assigning a
rating, not to schedule a reexamination, nothing in the regulations
prohibits the RO from deciding later to order such an examination
to verify or monitor the current state of the disability. Rather,
the regulations specifically provide the RO with the authority to
do so. See 38 C.F.R. 3.327(a) (1997). Moreover, if such an
examination shows that the disability has improved before the
rating has been in effect for five years, nothing in the
regulations prohibits the RO from reducing that rating without
application of paragraphs (a) and (b) of section 3.344. Likewise,
it follows that, where the RO decides, upon assigning a rating, not
to schedule a reexamination, and later the RO is presented with
evidence of improvement in the disability within five years of the
rating's having been in effect, nothing in the regulations
prohibits the RO from reducing that rating without application of
paragraphs (a) and (b) of section 3.344.

- 12 -

Accordingly, for the reasons articulated above, the veteran's
interpretation of paragraph (c) of section 3.344 is not derived
from the "plain" meaning of the regulation; it differs from
interpretations of section 3.344 advanced by the Court which were
in effect at the time of the June 22, 1998, Board decision; and it
is at odds with VA regulations in effect at the time of the June
22, 1998, Board decision. Therefore, the Board concludes that the
June 1998 Board did not err, clearly and unmistakably or otherwise,
in not interpreting paragraph (c) in the manner proposed by the
veteran in his Motion and did not err, clearly and unmistakably or
otherwise, in not applying paragraphs (a) and (b) of section 3.344
to the rating reduction issue in this case.

B. The Rating Was in Effect for Five Years or More. (1) The January
26, 1979, Effective Date for the 40 Percent Rating Was Assigned in
Error.

In the alternative, the veteran argues that, even if paragraph (c)
requires a rating to be in effect for 5 years or more before
paragraphs (a) and (b) apply, the Board should have applied
paragraphs (a) and (b) to this case because the veteran's 40
percent rating would have been in effect for more than five years
but for errors in the calculation of the beginning and ending dates
for the 40 percent rating. Motion at 9-1 1. In this regard, he
argues that the June 22, 1998, Board failed to consider and apply
38 C.F.R. 3.400(o)(2) for purposes of ascertaining whether the
beginning date for the 40 percent rating, January 26, 1979, was
correct. He cites to the Court's decision in Quarles v. Derwinski,
3 Vet. App. 129, 135-36 (1992), in support of this argument. For
the reasons and bases set forth below, the Board concludes that the
June 22, 1998, Board did not err in this regard. In the
alternative, the Board concludes that even if the June 22, 1998,
Board may have erred by not considering whether the beginning date
for the 40 percent rating was correct, the veteran did not
adequately articulate why the assignment of the January 26, 1979,
effective date for the 40 percent rating was error and therefore
why the Board's failure to consider it was CUE. 64 Fed. Reg. 213 9
(Jan. 13, 1999), to be codified at 38 C.F.R. 20.1404(b) (1999)
(requiring specific allegations of CUE including clear and specific
articulation of the alleged CUE, the legal and factual basis for

- 13 -

such allegations, and an articulation of why the result would have
been manifestly different but for the alleged error).

The June 22, 1998, Board did not err in not considering whether the
January 29, 1979, effective date for the 40 percent rating was
correct because the June 1998 Board did not have legal authority to
correct or modify that date even if it were assigned in error
because that date was assigned in a March 1979 final rating
decision over which the June 1998 Board did not have jurisdiction.
Concerning this, the Board notes that the June 1998 Board decision
was a "Reconsideration" decision. When the Chairman of the Board of
Veterans' Appeals grants a motion for reconsideration in a prior
Board decision -- in this case the prior decision was an October
1983 Board decision -- the prior Board decision is vacated and the
Reconsideration panel "sits in the same position as would a Board
panel initially deciding the appeal" but "should employ current
legal standards during its review ... and ... should consider all
evidence received since the agency of original jurisdiction
decision which was appealed to the BVA as having been received
prior to the appellate decision." VAOGCPREC 89-90 (Aug. 27, 1990);
see also VAOGCPREC 70-91 (Oct. 15, 1991). In this case, the October
1983 Board decision arose from an appeal of a March 1982 rating
decision which proposed a reduction in a 40 percent disability
rating for a service-connected back disorder. Therefore, the Board
may review and modify any aspect of the March 1982 rating decision
which the claimant appealed to the Board which in this case
included the reduction itself and the effective date of the
reduction, i.e., the "ending" date of the 40 percent rating.

However, the effective date, i.e., the "beginning" date, of the 40
percent rating was not assigned by the March 1982 rating decision
which was the subject of the appeal to the June 1998, Board, but
rather that effective date was assigned by a March 1979 rating
decision which was not appealed and is final. 38 U.S.C.A. 7105(c)
(West 1991); cf VAOGCPREC 71-91 (Nov. 7, 1991) (noting that a Board
decision had erred but was final and binding in the absence of
reconsideration). Thus, the June 1998 Board did not have
jurisdiction to correct or modify errors, if any, in the assignment
of that effective date by the March 1979 rating decision.
Therefore, the point to be decided -- whether the effective date
assigned for the 40 percent rating

- 14 - 

by the March 1979 rating decision was correct -- was not within the
powers of the June 1998 Board. See BLACK's LAW DICTIONARY 766 (5th
ed. 1979) (Jurisdiction "exists when ... [the] point to be decided
is within [the] powers of [the] court"; it is "the authority by
which courts and judicial officers take cognizance of and decide
cases"; it is "[t]he legal right by which judges exercise their
authority"); see also BARRON's LEGAL GUIDEs LAW DICTIONARY 254
(1984) (Jurisdiction is "the power to hear and determine a case.").
Accordingly, because the Board lacked the legal authority to decide
this matter, not having decided it was not error at all, neither
clear and unmistakable error nor ordinary, garden-variety error.
Cf. Fugo, 6 Vet. App. at 45 (holding that it is not enough to raise
the issue [of CUE] simply to label garden-variety types of error as
CUE); Crippen v. Brown, 9 Vet. App. 412, 422 (1996).

In this regard, the Board observes that the Court has stated that,
in determining whether a rating has been in effect for five years
or more, the relevant beginning and ending dates must be
"identified ... for measuring the duration of that rating for
purposes of applying [section] 3.344." Brown, 5 Vet. App. at 417.
However, identifying what dates were assigned by final rating
decisions for measuring purposes is quite different from changing
or modifying dates assigned by final rating decisions over which
the Board has no jurisdiction. The Court has not specifically
addressed the question of what the Board should do where a
beginning date, assigned by a final rating decision over which the
Board does not have jurisdiction, was erroneous. The Board
certainly has no legal authority to change such an erroneously
assigned effective date. Errors in final rating decisions, like
everything else in a final rating decision, are binding in the
absence of CUE and the Board would have no authority to consider a
claim of CUE in a final rating decision that had not been
adjudicated by an RO, denied, and appealed to the Board in the
usual jurisdiction-conferring fashion. 38 U.S.C.A. 7105(c) (West
1991); 38 C.F.R. 20.1103 (1997); cf VAOGCPREC 71-91 (Nov. 7, 1991)
(noting that a Board decision had erred but was final and binding
in the absence of reconsideration); 38 U.S.C.A. 7105(a) (West 1991)
("Appellate review will be initiated by a notice of disagreement
and completed by a substantive appeal after a statement of the case
is furnished. . . 38 C.F.R. 20.200 (1998).

15 -

Nevertheless, the Board is mindful that in Lehman the Court stated
that an effective date of November 2, 1983, that had been assigned
in a final rating decision that was not the subject of the appeal
in the Board decision before the Court "should have been October
29, 1983," and the Court apparently considered this matter in
deciding that Mr. Lehman's 50 percent rating had been in effect
long enough to warrant consideration of paragraphs (a) and (b) of
section 3.344. Therefore, the Board, in addition to its holding
above that the June 22, 1998, Board decision did not have
jurisdiction to consider the matter of the January 26, 1979,
effective date, will consider and rule in the alternative on the
veteran's argument in this case that the June 1998 Board's failure
to consider whether the effective date for the 40 percent rating,
January 26, 1979, was correct was clear and unmistakable error in
the Board's decision. See Holbrook v. Brown, 8 Vet. App. 91, 92
(1995) (per curiam order noting Board's fundamental authority to
decide a claim in the alternative).

In support of his argument, the veteran cites to the Court's
decision in Quarles where he states that the Court "determined that
it was clearly erroneous for the BVA to assign an effective date
based on the date of a doctor's letter where the date of the
examination described in the doctor's letter was an earlier date
upon which an assignment of an earlier effective date could
correctly be made." Motion at 10. He contends that in his own case
the effective date of January 26, 1979, for the assignment of an
increased rating to 40 percent was "the date that the VA indicated
that it had received various private hospital records" and that
these records "reveal an admission date of April 8, 1978." He then
argues,

[T]he Board erred in 1998, just as it did in Quarles, when it
concluded, for the purpose of determining how long Mr. [redacted]'s
rating was in effect, that the date of receipt of the hospital
records upon which the increased rating was based is the proper
effective date for the 40 [percent] rating rather than the earlier
date of treatment.

Motion at 11. Lastly, the veteran argues that, had the Board not so
erred it would have found that he was entitled to additional
compensation for the months back to April 8, 1978, and that the
addition of these months would have resulted in the 40

- 16 -

percent rating having been in effect for more than five years,
i.e., from April 1978 to beyond June 1982 because he also advances
an argument, discussed below, that June 30, 1982, was an incorrect
calculation of the ending date for the 40 percent rating.

Section 3.400(o), the regulation governing assignment of effective
dates for increases and the regulation that the veteran alleges the
Board failed to apply in June 1998, provided in pertinent part in
June 1998,

(1) General. Except as provided in paragraph (o)(2) of this section
and 3.40 1 (b), date of receipt of claim or date entitlement arose,
whichever is later....

(2) Disability compensation. Earliest date as of which it is
factually ascertainable that an increase in disability had occurred
if claim is received within I year from such date otherwise, date
of receipt of claim.

38 C.F.R. 3.400(o) (1997).

The effective date provisions for awards of increased disability
compensation include a general rule which is that an award based on
a claim for increase of compensation "shall be fixed in accordance
with the facts found, but shall not be earlier than the date of
receipt of application therefor." 38 U.S.C.A. 5110(a) (West 1991).
The corresponding VA regulation expresses this rule as "date of
receipt of claim or date entitlement arose, whichever is later." 38
C.F.R. 3.400(o)(1) (1998). Under the general rule provided by the
law, an effective date for an increased rating may be assigned
later than the date of receipt of claim -- if the evidence shows
that the increase in disability actually occurred after the claim
was filed -- but never earlier than the date of claim.

The law provides one exception to this general rule governing
claims "for increase" which exception governs awards "of increased
compensation". 38 U.S.C.A. 51 10(a), (b)(2) (West 1991). If the
evidence shows that the increase in disability

- 17 - 

occurred prior to the date of receipt of claim, the RO may assign
the earliest date as of which it is ascertainable that the increase
occurred as long as the claim for the increased disability rating
was received within a year of the date that the increase occurred.
38 U.S.C.A. 5110(b)(2) (West 1991); 38 C.F.R. 3.400(o)(2) (1998);
see Harper v. Brown, 10 Vet. App. 125 (1997); see also VA O.G.C.
Prec. Op. 12-98 (Sept. 23, 1998). Moreover, the Court stated in
Harper that the phrase "otherwise, date of receipt of claim" in the
paragraph (2) of the regulation "refers to the situation in which
a factually ascertainable increase occurred more than one year
prior to the receipt of the claim for such increase." See Harper,
10 Vet. App. at 126; see also VA O.G.C. Prec. Op. 12-98 at 3. In
addition, the Court has indicated that it is axiomatic that the
fact that must be found in order for entitlement to an increase in
disability compensation to arise is that the service-connected
disability has increased in severity to a degree warranting an
increase in compensation. See Hazan v. Gober, 10 Vet. App. 511, 519
(1992) (noting that, under section 5110(b)(2) which provides that
the effective date of an award of increased compensation shall be
the earliest date of which it is ascertainable that an increase in
disability had occurred, "the only cognizable 'increase' for this
purpose is one to the next disability level" provided by law for
the particular disability).

The holdings of the Court thus far have contemplated situations in
which an increase in disability to the next disability level
provided by law for the particular disability may be ascertained
from one single medical report or document on one given date and
that, unless that date is more than one year before date of the
claim for an increase, that date should be the effective date. The
Board observes from its experience in reviewing claims for earlier
effective dates for increased ratings, however, that many times
things are neither that simple and clear cut nor, given the nature
of certain disabilities and the rating criteria for evaluating
them, are they expected to be. In such cases, where it is clear to
the adjudicator that an increase in disability has occurred -- but
that fact is "ascertainable" not from any single report but from
review, say, of several medical reports spanning a period of time -
- the assignment of the date of claim may be the most appropriate
effective date under the provisions of section (o)(2). This is
particularly so in cases where the medical evidence is dated both
before and after the date of claim.

- 18 -

For example, in this case, the RO, on January 26, 1979, received
several medical reports dated from July 1974 to April 1978 which
pertained, at least in part, to the veteran's service-connected
back disorder. Thus, January 26, 1979, was the date of receipt of
an informal claim for an increased rating for the service-connected
back disorder. 38 C.F.R. 3.157(b)(3) (1997). In addition to this
evidence, the RO, in rendering its March 1979 decision to grant an
increased rating, also reviewed the findings from a February 1979
VA examination conducted after the January 26, 1979, claim was
filed. Moreover, in addition to having to review several reports
dated both before and after the date of claim, the RO also was
required by the rating criteria to assess the severity of the back
disability in the context of the recurrence of attacks juxtaposed
with periods of relief in order to ascertain whether an increase in
disability had occurred. 38 C.F.R. 4.71a, Diagnostic Code 5293
(1997). Because the degree of the severity of this particular
disability is measured by consideration of recurring attacks that
occur over a period of time, it may happen in cases such as this
one involving intervertebral disc syndrome that whether an increase
has occurred "to the next disability level" is not necessarily
"ascertainable" by looking at any one medical record with one date,
but is more appropriately assessed by consideration of several
records spanning a period of time. Hazan, 10 Vet. App. at 519.

Thus, an RO's determination that an increase in disability has
occurred may be based, not on one report, but on several reports
taken together which, in the RO's judgment, show that the
requirements for an increased rating have been fulfilled by
recurrent attacks over a period of time as opposed to a single
attack on one particular date which may be expected in cases of
even a mild to moderate degree of disability. 38 C.F.R. 4.71 a,
Diagnostic Code 5293 (1997). Especially where medical records are
considered that both pre-date and post-date the date of claim, it
is appropriate in such cases for the RO to assign the date of claim
as the effective date because there is no particular date -- i.e.,
no "'earliest' date on which it is factually ascertainable that an
increase in disability had occurred". Thus, the requirements of
paragraph (2) of 38 C.F.R. 3.400(o) are two: (1) a specific date on
which it is factually ascertainable that an increase occurred and
(2) a claim received within one year of that date. Therefore, the
phrase "otherwise date of claim" may be construed, in addition to
having the meaning ascribed to this phrase

- 19 -

by the Court in Harper, as contemplating situations in which it is
not factually ascertainable that an increase occurred on any one
particular date either before or after the date of claim and as
stating that, in those situations, the date of claim should be
assigned. 38 C.F.R. 3.400(o)(2) (1997) ("Earliest date as of which
it is factually ascertainable that an increase in disability had
occurred ... otherwise, date of receipt of claim.").

This interpretation enjoys some support in the legislative history
of 38 U.S.C. 5110(b)(2), which was added to the law in 1975, four
years before the March 1979 rating decision granting an increased
rating to 40 percent for the service-connected back disorder. The
Veterans Disability Compensation and Survivor Benefits Act of 1975,
Pub. L. No. 94-71, 104(2), 89 Stat. 395, 396, added section
3010(b)(2) to title 38, United States Code (currently codified as
amended at 38 U.S.C. 5110(b)(2)). As noted in a recent opinion of
the General Counsel, this provision was added in order to "permit
retroactive payment of increased compensation from the date of
increase in disability up to I year when that date is
ascertainable." Cong. Rec. H23,937 (daily ed. July 22, 1975)
(statement of Rep. Roberts) (emphasis added); see VA O.G.C. Prec.
Op. 12-98 at 3 (Sept. 23, 1998). The implication -- when read in
the context of the phrase, "otherwise, date of claim", that was
included in the subsequently codified regulation -- is that, when
a specific date of the increase is not ascertainable, the date of
claim should be assigned.

Therefore, if the March 1979 RO decided that an increase in
disability had occurred from a review of all the medical reports
over time and if it employed the interpretation of paragraph (2)
noted above, then its assignment of the date of claim as the
effective date of the increased rating to 40 percent was not in
error. The Board notes, however, that the General Counsel's
September 1998 opinion appears to have rejected this interpretation
of paragraph (2), stating that, "The effective date of an increased
rating would be the date of claim only if the claim is not received
within the year following the increase in disability, as explained
in Harper." VA O.G.C. Prec. Op. 12-98 at 3 (emphasis added). In
this regard, the General Counsel has interpreted the holding in
Harper as restricting the "otherwise, date of claim" phrase only to
situations where the claim is received more than one year after the

20 -

date of increase which is more limiting language than the Court
itself used in Harper where it noted one situation to which the
phrase, "otherwise, date of claim", referred without precluding
application to other situations. See Harper, 10 Vet. App. at 126.
Nevertheless, the June 1998 Board decision was issued before the
General Counsel's September 1998 interpretation of Harper's effect
on paragraph (2) of section 3.400(o) and so the June 1998 Board's
not applying that interpretation to the March 1979 rating
decision's assignment of the date of claim as the effective date
for the increased rating to 40 percent cannot be CUE. 64 Fed. Reg.
2139 (Jan. 13, 1999), to be codified at 38 C.F.R. 20.1403 (e)
(1999).

Although in the discussion above the Board has advanced one theory
for why the March 1979 rating decision assigned the date of claim
as the effective date for the increased rating to 40 percent, the
Board notes that the March 1979 rating decision itself shows only
that it reviewed evidence dated before the date of claim and after
the date of claim in determining that an increase had occurred. It
does not indicate which item of evidence, if indeed it was any one
medical report, that the RO decided showed a "factually
ascertainable" increase. If it was evidence dated more than one
year before the date of the claim, the assignment of the date of
claim was correct under the present interpretations of section
3.400(o)(2) by the Court in Harper and the VA General Counsel. If
it was evidence dated within one year before the date of claim,
assignment of the date of claim was error under section
3.400(o)(2). If it was the VA examination report, dated after the
claim was filed, the date of claim was also error under section
3.400(o)(1), although any such error favored the veteran. See
Williams v. Gober, 10 Vet. App. 447, 452 (1997); but see VA O.G.C.
Prec. Op. 12-98 at 2 (paraphrasing the opinion request from the
Under Secretary of Benefits as stating that "when a veteran submits
a claim for increased rating and a subsequent VA examination
substantiates the increased disability, the Veterans Benefits
Administration (VBA) awards increased compensation effective date
of the claim."). However, whatever date is the correct date is a
factual determination derived from examination of the facts as
shown by the medical evidence in the record because whether a
disability has increased in severity is a finding of fact. Quarles
v. Derwinski, 3 Vet. App. 129, 135 (1992; see also Struck v. Brown,
9 Vet. App. 145, 152 (1996); Dinsay v. Brown, 9 Vet. App. 79, 85
(1996); Barnhill v. Brown, 5 Vet. App. 75, 77 (1993); Archer v.
Principi, 3 Vet. App. 433,

- 21 - 

436 (1992); Catalig v. Derwinski, 3 Vet. App. 116, 117 (1992);
Lovelace v. Derwinski, 1 Vet. App. 73, 74 (1990).

In his motion, the veteran alleges that the June 1998 Board erred
when it concluded that the date of receipt of the hospital records
"upon which the increased rating was based" was the appropriate
effective date rather than April 8, 1978, the date of one of the
hospital reports received. He provides no analysis for his premise
that the increased rating "was based" on the hospital reports
received on January 26, 1979, or on the April 8, 1978, report in
particular, as opposed to having been "based", for example, on the
VA examination of February 1979 or on both. As noted above, the
rating decision itself summarized evidence from both the pre-claim
reports and the post-claim VA examination indicating that the
rating board considered both in determining that an increase had
occurred. The rating decision provides no evidence as to which
report among several the RO's judgment that an increase had
occurred "was based." Moreover, the veteran provides no analysis in
his motion of the findings on the April 8, 1978, hospital report in
the context of the rating criteria to demonstrate why it was -- or
should have been -- "factually ascertainable" as of the date of
this particular report that an increase in disability had occurred.
64 Fed. Reg. 2139 (Jan. 13, 1999), to be codified at 38 C.F.R.
20.1404(b) 1999). In short, he alleges a factual error but never
discusses the facts.

The veteran does state in his motion that if the April 8, 1978,
date had been assigned, then the 40 percent rating would have been
in effect for five years or more and then the June 1998, Board
decision would have been based on CUE for not having considered
paragraphs (a) and (b) of section 3.344. Thus, he articulates a
connection between an allegedly erroneous effective date assigned
in March 1979 and ensuing CUE in the June 22, 1998, Board decision
better than he articulates how the March 1979 rating decision's
effective date of January 26, 1979, was error in the first place.
Merely citing to Quarles, without any analysis of the facts
pertaining to his own case, is not sufficient. The Board does not
doubt that in some cases, Quarles among them, it is "factually
ascertainable" that an increase in disability occurred on a given
date within one year prior to the date of receipt of claim as shown
by the findings of a medical report of that date. However, the
veteran has not articulated with any specificity or analysis of the
facts why this case

- 22 - 

is like those that are like Quarles as opposed being like those for
which the date of claim or a date later than the date of claim is
the more appropriate effective date. 38 C.F.R. 3.400(o) (1997).

For the reasons and bases articulated above, the Board concludes
that it was not CUE for the June 1998 Board not to have considered
whether the January 26, 1979, effective date assigned by the March
1979 rating decision was error because the Board did not have
jurisdiction of the March 1979 rating decision. In the alternative,
the Board concludes that it was not CUE for the June 1998 Board to
consider and find that the January 26, 1979, effective date
assigned by the March 1979 rating decision was error because the
veteran has not alleged specifically and clearly in his motion, as
required by 64 Fed. Reg. 2139 (Jan. 13, 1999), to be codified at 38
C.F.R. 20.1404(b) (1999), why it was error for the RO in March 1979
to have assigned January 26, 1979, as the effective date for the 40
percent rating rather than April 8, 1978.

(2) Board Failed To Apply 38 CF.R. 3.105(i) in Calculating the
Appropriate Date of reduction of the 40 Percent Rating.

The veteran alleges that the June 22, 1998, Board decision did not
apply the provisions of section 3.105(i) and that this regulation
requires "restoration of the 40 [percent] rating ... at least to a
point in time subsequent to the predetermination hearing and
commensurate with the last day of the month from the 60 day notice
period of the final action." Motion at 9-10. The veteran also
alleges that "[i]t is unclear what, if any, post-hearing action was
taken in this case that would qualify under the regulation as a
final action" and "what, if any, notice was sent to [the veteran]
following the hearing and final action. He cites the Court's
decision in Best v. Brown, 10 Vet. App. 322, 325 (1997), in support
of his argument that "if the Board is unable to establish that the
appropriate notice was sent to [the veteran] following a final
action, if any, then the decision to reduce [the veteran's] rating
never became final" and "if that decision never became final, [the
veteran] is entitled to restoration of the 40 [percent] rating from
the date it was reduced in 1982 to July 1991 when it was
reinstated." Motion at 10.

- 23 -

Section 3.105(i) provides that, where a hearing has been timely
requested in a case where a reduction has been proposed, "benefit
payments shall be continued at the previously established level
pending a final determination concerning the proposed action" and
that, where a hearing is conducted with regard to an action
proposing to reduce a rating, a final action will be taken after
the hearing and if the reduction is found warranted, "the effective
date of final action shall be the last day of the month in which a
60-day period from the date of notice to the beneficiary of the
final action expires." 38 C.F.R. 3.105(i)(2)(i) (1997).

The June 22, 1998, Board decision specifically decided that the
effective date for the reduction of the 40 percent rating, as set
by the March 1982 rating decision on appeal, i.e., June 1, 1982,
was in error under the provisions of section 3.105(e). The Board
stated,

Under the provisions of 38 C.F.R. 3.105(e) (1981), the reduction
was to be made effective the last day of the month in which a 60-
day period from the date of notice to the payee expired. In
computing the time limit for any action required of a claimant, the
first day of the specified period will be excluded and the last day
of the specified period will be included. 38 C.F.R. 3.110 (1981).
Thus, it appears that the correct effective date for the
implementation of the reduction in disability rating and the
assignment of the 20 percent rating was June 30, 1982, rather than
June 1, 1982.

Board Decision at 6. The Board was concerned with whether this
error in the computation of the effective date for the reduction
rendered the reduction of the rating void ab initio or whether the
error could be corrected by restoring the 40 percent rating for the
month of June 1982, and the Board requested an opinion from VA
General Counsel on the matter.

The June 22, 1998, Board decision summarized the holding of the
General Counsel in this regard,

- 24 -

The General Counsel held that "[t]he reduction of a disability
rating, if otherwise supportable, is not void ab initio by virtue
of error in the assignment of the effective date for it." In
determining whether the veteran was prejudiced by the RO's
application of the provisions of 38 C.F.R. 3.105(e) in this case,
the General Counsel concluded that the veteran was prejudiced by
the RO's error in the application of said provisions as the veteran
did not receive compensation at the 40 percent rate until June 30,
1982, the end of the month in which the 60-day period expired, as
required by 38 C.F.R. 3.105(e). The General Counsel added that
"[b]ecause the error with regard to this element of the rating
decision can be corrected by awarding one additional month of
compensation at the 40 percent rate, we conclude that the [RO's]
decision is rendered voidable rather than void ab initio."

Board Decision at 6; see also VAOGCPREC 31-97 (Aug. 29, 1997). In
light of the opinion of the General Counsel, the Board found that
an effective date of June 30, 1982, was warranted for the reduction
of the 40 percent evaluation assigned for protruded intervertebral
disc of the lumbosacral spine with post-traumatic arthritic changes
and granted that effective date in its decision.

The Board agrees with the veteran's argument that section 3.105(i),
while not in effect at the time of the October 1983 Board decision
that was vacated, was relevant to consideration of the appropriate
effective date for the reduction in this case because the veteran
did request a hearing in a timely fashion after the April 2, 1982,
notice of the proposed reduction, and that therefore the June 22,
1998, Board decision was required to apply it once reconsideration
was granted. VAOGCPREC 70-90 (Oct. 15, 1991) (Reconsideration
vacates the original decision and the reconsideration section
should employ current legal standards during its review unless to
do so would result in a manifest injustice). Therefore, for the
June 22,

- 25 - 

1998, Board decision not to have applied section 3.105(i) in
considering the appropriate effective date of the rating reduction
was CUE because had the June 1998 Board applied the provisions of
the regulation to the facts in this case it would have computed an
effective date for the reduction of July 31, 1983, rather than June
30, 1982, as shown below.

With regard to the veteran's argument in his motion that there was
no decision rendered after the hearing that constituted a "final
action" and no notice provided of this final action, the Board
disagrees. The facts in this regard are as follows:

The rating decision proposing the reduction under section 3.105(e)
was dated March 23, 1982. The veteran was notified of the proposed
reduction in a letter dated April 2, 1982. He was provided with VA
Form 1-4107, Notice of Procedural and Appellate Rights, which
informed him of his rights to representation, to submit new
evidence, to request a personal hearing, and to appeal the rating
decision to the Board. VA Form 1-4107 (Nov. 1979). He appealed the
March 1982 rating decision to the Board. In his notice of
disagreement, received April 8, 1982, he requested a hearing. This
request was timely under the provisions of section 3.105(i) which
requires such requests to be received within 30-days of the notice
of a proposed reduction under section 3.105(e). The hearing was
held on February 3, 1983. Additional evidence was received and
developed after the hearing and the final action was rendered in an
April 26, 1983, rating decision which confirmed that the proposed
reduction was warranted. The veteran was notified of this final
action in a supplemental statement of the case dated May 24, 1983.

Therefore, under the provisions of section 3.105(i)(2)(i), the
effective date of the reduction should have been "the last day of
the month in which a 60-day period from the date of notice to the
beneficiary of the final action expires." In this case, that date
should have been July 31, 1983. In calculating the effective date
of the reduction under section 3.105(e), the June 1998 Board
committed CUE because the Board failed to apply a regulation extant
at the time of the June 1998 Board decision which was relevant and
applicable to the facts of this case and, had the Board applied
section 3.105(i), the result in the computation of the effective
date of the reduction would have been manifestly different, i.e.,
it would have been July 31,

- 26 - 

1983, rather than June 30, 1982, and the error therefore deprived
the veteran of approximately a year's worth of compensation at the
40 percent rate. 64 Fed. Reg. 2139 (Jan. 13, 1999), to be codified
at 38 C.F.R. 20.1403(a), (b) (1999).

However, for same reasons and bases articulated in the June 1998
Board decision, which were based on the holding of the General
Counsel in Precedent Opinion 31-97 by which the Board is bound, the
Board concludes that this error in the June 1998 Board decision is
CUE only as to the effective date assigned for the rating reduction
and not as to the reduction of the rating itself. See June 22,
1998, Board Decision at 6; see also VA O.G.C. Prec. Op. 31-97 (Aug.
29, 1997).

II. Board Misapplied the Rating Criteria Under Diagnostic Code
5293.

The veteran also alleges that the June 22, 1998, Board decision was
the product of CUE because the applicable rating criteria
"contemplates that there can be some intermittent improvement in
symptomatology and requires a showing that [the veteran's] back
condition had improved to the extent that he was experiencing more
than intermittent relief from recurring attacks before a rating
reduction from 40 [percent] to 20 [percent] could be accomplished."
In support of this argument, the veteran cites to the rating
criteria itself under Diagnostic Code 5293 and to Ardison v. Brown,
6 Vet. App. 405, 407-08 (1994) "(citing several cases and 38 C.F.R.
4.1 and 4.2, and concluding that a proper examination must take
into account the fluctuating nature of a service-connected
condition)." He states that "[t]hese authorities apply regardless
of the applicability of 38 C.F.R. 3.344(a), (b)." He argues that
the February 1982 VA examination report did "not address the
frequency of the recurring attacks and there is no other evidence
that demonstrates that [the veteran] was experiencing more than
intermittent relief from recurring attacks." Motion at 3 (emphasis
added). He cites to a concurring opinion filed in Kitchens v.
Brown, 7 Vet. App. 320, 325 (1995), in support of these
contentions. The concurring opinion states that, in order to
sustain a rating reduction for epilepsy, the Board "must make,
based on adequate evidence of record, a finding as to the frequency
and type of seizures that the veteran is experiencing" and "[tlhat
finding must then, under the [relevant criteria], support a rating
at the reduced level." The veteran asserts that for the Board to
have concluded in his case that the

- 27 -

rating reduction was proper because the veteran's back condition
"had become better" and that "improvement" was shown by the
evidence "simply misses the mark."

The Board notes first that the finding of the June 22, 1998, Board
that "improvement" was shown or -- as the concept of improvement
was expressed in the March 1982 rating decision proposing the
reduction -- that the veteran's disability "ha[d] become better"
was a finding specifically required by section 3.344(c) before the
rating could be reduced. Therefore, the Board's finding of
"improvement", derived from its review of the medical evidence, did
not "miss[] the mark" but rather was precisely on target in
addressing and fulfilling a requirement set by law in this type of
reduction case. 38 C.F.R. 3.344(c) (1997) ("Reexaminations
disclosing improvement ... will warrant reduction in rating.")
(emphasis added). The June 1998 Board would have erred had it not
made this finding and would have been remiss not to have
articulated it as clearly and specifically as it did.

Moreover, the Court's concurring opinion in Kitchens, emphasizing
that the rating criteria should be considered in ascertaining
whether the disability has improved, does not negate the ultimate
requirement that improvement be shown before a rating may be
reduced. The June 1998 Board's finding of "improvement" was based
on the medical evidence of record including a comparison between
the medical findings on a February 1979 VA examination on which the
March 1979 rating board relied in granting an increased rating to
40 percent rating and the medical findings on a February 1982 VA
examination on which the March 1982 rating board and the June 1998
Board relied in concluding that reduction was warranted in this
case. See June 1998 Board decision at 7-9.

Second, with regard to the veteran's argument that the rating
criteria required that "more than intermittent relief' from
recurring attacks be shown in order to reduce the rating, the Board
notes that the rating criteria for intervertebral disc syndrome
provides today as it did in June 1998 as follows:

- 28 -

5293 Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic
neuropathy with characteristic pain and demonstrable muscle spasm,
absent ankle jerk, or other neurological findings appropriate to
site of diseased disc, little intermittent relief   60

Severe; recurring attacks, with intermittent relief    40

Moderate; recurring attacks      20

Mild         10

Postoperative, cured       0

38 C.F.R. 4.71 a, Diagnostic Code 5293 (1997).

The criteria suggest that intervertebral disc syndrome is a
disorder characterized by certain neurological symptoms and that
attacks of these symptoms recur with greater or lesser frequency
and that these attacks are punctuated by periods of intermittent
relief of varying duration. See VA O.G.C. Prec. Op. 36-97 at 2
(Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 38 C.F.R.
4.71a, describes disability due to [Intervertebral Disc Syndrome]
in terms of 'symptoms compatible with sciatic neuropathy with
characteristic pain and demonstrable muscle spasm, absent ankle
jerk, or other neurological findings appropriate to the site of
diseased disc."') Intermittent means "starting and stopping at
intervals". WEBSTER'S II NEW COLLEGE DICTIONARY 579 (1995). The
greater the frequency of the attacks and the lesser the duration of
the intermittent periods of relief, the higher the rating.

Exactly "how many" attacks and "how many" periods of relief for
"how long" measured over "how long" a period of time in order to
constitute a 60 percent rating, a 40 percent rating, a 20 percent
rating, etc., is not specified in the rating schedule.
Nevertheless, such determinations must be made or no ratings would
ever be assigned. Therefore, making such determinations about
factors not precisely defined in the rating criteria but
nevertheless necessary to assigning a rating is not

- 29 -

the same as considering factors "wholly outside" the rating
criteria which the Court has held constitutes legal error. Massey
v. Brown, 7 Vet. App. 204, 208 (1994), citing Pernorio v.
Derwinski, 2 Vet. App. 625, 628 (1992). To the contrary, making
such determinations is to consider factors "inherent" in the rating
criteria which are not quantified and require judgment to be
exercised on the part of the adjudicator reviewing the relevant
evidence.

In this regard, the Board observes that the rating schedule is a
mix of criteria ranging from those that are very precisely and
definitely defined and require little judgment on the part of the
adjudicator to those more indefinitely defined that require more
judgment on the part of the adjudicator. For example, disability
ratings for service-connected hearing impairment are derived by a
mechanical application of the rating schedule to the numeric
designations rendered from audiometric evaluations. 38 C.F.R. 4.85
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). There
is very little judgment involved in determining the rating for
service-connected hearing loss. The adjudicator simply compares the
numbers on the audiometric tests to those set forth in the rating
criteria, and, if the numbers on audiometric tests reflect findings
equivalent under the law to a 10 percent rating, a 10 percent
rating is assigned; if the numbers show the equivalent of a 30
percent rating, a 30 percent rating is assigned; etc. 38 C.F.R.
4.85 (1998).

At the other end of the spectrum, the criteria for other
disabilities require the adjudicator to assess the findings given
by the examiners on examination reports and render a judgment about
whether those findings indicate that the disability or deformity is
"marked" or "severe" or "moderately severe" or "moderate" or
"slight" without providing much, if any, guidance as to where, for
example, "slight" ends and "moderate" begins. See, e.g., 38 C.F.R.
4.71a, Diagnostic Codes 5257, 5262, 5271, 5273, 5283 (1997). An
examiner's use of terms similar to those in the rating criteria may
be helpful to an assessment of a rating -- and indeed an
adjudicator or Board member would be hard pressed to provide
adequate reasons or bases for assigning a disability rating for a
"slight" degree of severity where examiners consistently described
the disability as "severe" or "considerable", etc. However, in the
final analysis, the law requires the adjudicator to exercise
judgment in rendering a decision that is based on review of all
relevant evidence and that "reconcil[es] ...

- 30 -

various reports into a consistent picture so that the current
rating may accurately reflect the elements of disability present."
38 C.F.R. 4.2 (1997); see also 38 C.F.R. 4.126 (1997); see Colvin
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must
rely on independent medical evidence to support its findings and
must not refute medical evidence in the record with its own
unsubstantiated medical conclusions); Santiago v. Brown, 5 Vet.
App. 288, 292 (1993) (distinguishing between an unsubstantiated
medical determination, which the Board is unauthorized to render,
and a legal determination, i.e., a finding of fact, which the
Board, as fact finder, is required to render and which the Board
has derived from a review of medical evidence which is sufficiently
conclusive as to the underlying medical issues to enable the Board
to render the legal determination). In this regard the rating
schedule is not unlike other aspects of the law governing veterans
benefits -- some concepts, such as what constitutes "new and
material" evidence are defined -- and where they are defined by law
or regulation, deference is given to that definition -- while
others, such as what constitutes a "well grounded" claim, are not
defined. Where concepts are not defined or are defined vaguely or
obscurely, the Court and the Board must nevertheless interpret them
and apply them to the facts of a given case. See 38 C.F.R. 3.156(a)
(1998); see Hodge v. West, 135 F.3d 1356 (Fed. Cir. 1998) (holding
that, where Court did not defer to Secretary's regulatory
definition of new and material evidence and instead borrowed a
definition of materiality from another agency, Court overstepped
its judicial authority); Brewer v. West, 11 Vet. App. 228, 231
(1998) (noting that, in Murphy v. Derwinski, the Court defined a
well grounded claim and in subsequent decisions, the Court
"enlarged upon" or expanded and developed the definition of a well
grounded claim).

Thus, the rating criteria for intervertebral disc syndrome require
the Board to assess, based on its review of the medical evidence,
whether the characteristic neurological symptoms of the disorder
are present and/or have recently been present and whether the
number of recurring attacks interspersed with intermittent periods
of relief over a given period of time is sufficient evidence to
warrant the assignment of particular rating. In order for the Board
to render this determination -- contrary to the assertion of the
veteran in his motion -- it is not necessarily required that a
given examination report "address the frequency of the recurring
attacks" such that an

- 31 -

examiner must state directly, "he has had X number of attacks in
the past year", although that is one method of deriving a finding
of medical fact from medical evidence. Motion at 3 ("The February
1982 VA examination report does not address the frequency of the
recurring attacks . . . .") Rather, the Board may render a finding
as to "how many" attacks the veteran has had by simply counting the
number of times he has been hospitalized, sought outpatient
treatment, or was otherwise examined when an attack was occurring
as reflected by the medical reports it has before it for review.
This method of assessing the frequency of attacks would also be in
keeping with the concurring opinion in Kitchens in which it was
noted that the Board "must make, based on adequate evidence of
record, a finding as to the frequency ...... Kitchens, 7 Vet. App.
at 325. The Court has not held that "adequate evidence" is
necessarily limited to one examination report which addresses the
rating criteria directly rather than a compilation of various
reports from which the Board may derive a finding of fact by a
process of induction. See WEBSTER'S II NEW COLLEGE DICTIONARY 565
(1995) (Induction is "[t]he act or process of deriving general
principles from particular instances or facts.").

In this regard, the Board finds that the February 1982 examination
report's not having addressed the frequency of the recurring
attacks does not, in itself, mean that the rating reduction was not
warranted, and to this end, the Board disagrees with the veteran's
contention in his motion that "there is no ... evidence that
demonstrates that [the veteran] was experiencing more than
intermittent relief from recurring attacks." Motion at 3-4
(emphasis added). To the contrary, the record shows that over
roughly a 14-month period -- from February 1977 to April 1978 --
prior to the March 1979 rating board's allowance of an increased
rating to 40 percent, the veteran was hospitalized for treatment of
his service-connected low back disability on three occasions,
specifically, in February 1977, in August-September 1977, and in
April 1978. In February 1977, the veteran was hospitalized for
bronchitis but the discharge summary shows that "[a]fter being in
the hospital he developed rather marked back pain with sciatica and
traction was applied along with other appropriate therapy." In
August-September 1977, it was noted on the discharge summary that
"[h]e did have considerable pain in his back from his previous
arthritic condition." The April 1978 hospitalization was primarily
for the service-connected low back disorder which was apparently
exacerbated when the

- 32 - 

veteran "fell in a hole this [afternoon] sustaining back injury."
The discharge summary provided,

The patient admitted April 8 with lumbar disc disease. He had
considerable pain. He had extensive physiotherapy, traction, muscle
relaxers, shots for pain and other measures. His x-rays reveal
osteoarthritis of the spine without significant change.

In contrast, during a 14-month period -- from December 1980 to
February 1982 -- just prior to the March 1982 proposed reduction
the veteran had been hospitalized only once -- in April 1981 -- for
several disabilities including the service-connected low back
disorder. The report showed decreased motion of the neck and lower
back with excruciating tenderness to the lower back to any
manipulation of the hips. However, most of the findings pertained
to the cervical spine and upper extremities. A general progress
note by Dr. Emerson dated two days before the last day of
hospitalization reports only on treatment of the neck and upper
back area and not the service-connected low back.

With regard to medical evidence other than hospital reports, the
Board notes that there were two examination reports that were
before the March 1979 rating board when it granted the increased
rating to 40 percent. One was a report from Dr. Emerson of the
Madden Clinic, dated in March 1978. The other was the February 1979
VA examination report. Both reports depicted pain of the lower
spine, the VA examiner describing it as "exquisitely tender" and
Dr. Emerson reporting limitation of flexion, extension, and
rotation due to pain. Both examiners noted muscle spasm. The VA
examiner noted definite musculo-skeletal involvement in the
lumbosacral area with evidence of some muscle atrophy primarily in
the XIV group associated with mild weakness. With regard to other
neurological findings, Dr. Emerson noted positive straight leg
raising bilaterally and the VA examiner noted that the sciatic
stretch sign was positive and that the veteran had some minimal
neurological deficit. To the extent that it provides some evidence
relevant to the degree of severity of the symptom of
"characteristic pain", the Board also observes that Dr. Emerson
noted that the veteran was wearing a back brace and the

33 -

VA examiner noted that he was wearing a stimulator for pain. 38
C.F.R. 4.71a, Diagnostic Code 5293 (1997).

In contrast to the findings on these examination reports depicting
the severity of the veteran's symptomatology, the March 1982 rating
decision which proposed the reduction and the June 1998 Board which
found that the reduction was warranted had approximately five
examination or outpatient reports to review, dated from January
1981 to February 1982. In a January 1981 VA neurological
examination report, the examiner was "impressed with this man's
symptoms and believes that he is having real pain and that the pain
is significantly severe." However, the pain that the examiner
described not only included the service-connected low back but also
other areas of the body. For example, the examiner noted that the
veteran had arthritis which "has involved practically every joint
in his body. . . ." The examiner noted that the arthritis "involves
particularly his low back but also other parts of his spine, his
knees, his ankles, his hips, his shoulders, elbows, wrists and even
the joints of his fingers." Although the veteran had a positive
straight leg raising test, as on the February 1979 VA examination,
the January 1981 doctor interpreted "this as not suggestive of [the
service-connected] nerve root disease but rather of [nonservice-
connected] peripheral problems that is arthritis." The veteran did
have difficulty bending forward due to back pain and was tender to
palpation over several of the vertebrae including the lower lumbar
and upper sacral region. In contrast to the February 1979 VA
examiner's finding of some minimal neurological deficit, the
January 1981 VA examiner found no neurological deficit.

On a January 1981 VA orthopedic examination report, the examiner
noted the veteran's history of the injury to the low back in
service and that the veteran reported that in the last year he had
lost altogether another 90 days from work as a barber and that this
was "mostly neck and hand troubles now." The range of motion
testing of the back was more limited in degrees than that recorded
on the February 1979 examination, but the January 1981 examiner
noted that there was "much voluntary resistance on the part of the
patient." The examiner also noted that "[a]ll testings resisted and
accompanied with much facial grimace and said to refer to pain to
the back and often to the heels all of the way to the head." The
impression was

- 34 - 

degenerative disc disease at the lumbosacral junction, mild
degenerative arthritis of the lumbar spine.

An August 1981 VA outpatient record showed that the veteran
reported with complaints of low back pain that increased to the
back of the head and caused blurred vision for the past four to
five months. An examiner noted a history of "sharp pain that starts
in low back and [illegible] to top of [right] shoulder then occiput
and eye become blurred." The examiner noted that the veteran "bends
and stoops [with] minimal difficulty except during exam[ination]
when his [complaints] will [increase]." On neurological
examination, the motor and sensory functions were without deficit.
The diagnosis was degenerative joint disease spine "[with]
psychogenic overlay." The Board notes that, again in contrast to
the findings on the February 1979 VA examination, there were no
neurological deficits. Moreover, like the January 1981 VA
orthopedic examiner's finding of "voluntary resistance" to
examination testing, the August 1981 VA examiner also questioned
some of the veteran's complaints and thought there may be some
psychological, rather than organic, reason for the complaints of
the degree of severity of the symptoms. In other words, the
examiners noted that the complaints of severity were not consistent
with findings of physical ability on testing.

The veteran was seen in a VA Rheumatology Clinic in September 1981
where his complaints were recorded but examination of the back was
not conducted. In January 1982, the RO received the December 1981
examination report of a private doctor of orthopedic surgery,
Donald E. Cook, M.D. Dr. Cook recorded a detailed medical history
from the veteran and noted that he had seen the veteran previously
in July 1976 with a diagnosis of degenerative disc process
lumbosacral spine moderately severe with probable intermittent
nerve root compression. On present examination of the lumbar area,
Dr. Cook noted "marked hyperreactivity to palpation from the
dorsolumbar junction distally with normal muscle tone at rest but
marked reactivity upon any attempt at motion." Dr. Cook diagnosed
"[I]umbar spondylosis, moderately severe, symptomatic, with
intermittent nerve root compression symptoms." Spondylosis is
"[a]nkylosis of the vertebra; often applied nonspecifically to any
lesion of the spine of a degenerative nature." Stedman's Medical
Dictionary 1656 (26' ed. 1995).

- 35 -

In February 1982, the veteran underwent two VA examinations, a
general medical examination and a neurological examination. The
general medical examiner noted simply that the veteran gave a
history of back trouble since 1944 and referred to the neurological
examination. With regard to the veteran's complaints of generalized
arthritis with pain in all joints, the general medical examiner
noted on examination that there was no swelling of joints or
limitation of motion. On the VA neurological examination, the
examiner noted the veteran's history of back disability since an
injury in service. The examiner noted that the veteran stated that
recently he had been having pain in the upper back and difficulty
in his arms. On examination, the examiner noted that the veteran
"obviously attempts to mislead examiner" and then gave examples of
discrepancies between complaints and actual ability in testing. He
noted, for example, that the straight leg raising was 90 degrees in
the sitting position during sensory testing, but when the veteran
lay down he said he had bad back pain at 10 degrees. On toe
raising, the veteran stated that he could not do a toe raise
because of pain in his back, yet he walked with a normal gait. The
examiner also noted that "This patient can sit with his legs
extended sitting which is the same as bending 90 degrees from the
waist, however, when asked to bend from the waist says he can only
bend 10 degrees." The examiner's impression was that the veteran
was neurologically intact and had "[c]hronic arthritic changes in
the lumbosacral spine compatible with aging and compatible with old
disc." This was the third examiner in eleven months to note that
the veteran was exaggerating symptomatology.

Thus, with regard to findings of "improvement" in the neurological
symptoms that the rating criteria depict and the frequency of
attacks of those symptoms, (1) the March 1982 rating decision had
evidence that the veteran had some minimal neurological deficit
prior to the March 1979 rating decision's allowance of a 40 percent
rating and no neurological deficit depicted since that time; (2)
the veteran had three periods of hospitalization for attacks of low
back pain prior to March 1979 in a 14-month period and one period
of hospitalization in the same period of time prior to the March
1982 rating decision and that hospitalization depicted more
problems with the cervical spine than with the service-connected
low back; (3) two examination reports depicting characteristic pain
and muscle spasms prior to March

- 36 -

1979 as contrasted with no findings of muscle spasm prior to March
1982 and three examiners who noted exaggeration of symptoms.
Moreover, a greater degree of intermittent periods of relief
between recurring attacks is shown both by the evidence of fewer
periods of hospitalization for such attacks prior to March 1982
than there were over the same period of time prior to March 1979.
The Board notes that such improvement may also be supported --
although this evidence is not as persuasive as the review of the
evidence as a whole over similar spans of time -- by Dr. Cook's
assessment that the neurological (nerve root compression) symptoms
themselves were intermittent as opposed to the periods of relief
from the attacks of neurological symptoms being intermittent.

Finally, with regard to the veteran's argument that the June 1998
Board justified the reduction of rating from 40 percent to 20
percent by citing to the absence of symptoms which pertain to a 60
percent rating on page 9 of its decision, the Board notes that the
discussion on page 9 of the June 1998 Board decision involved the
Board's assessment of the probative value of several very similar
statements submitted over the years from R. L. Moore, M.D., which
simply quote or paraphrase the neurological symptoms characteristic
of intervertebral disc syndrome which are listed under the 60
percent rating under Diagnostic Code 5293 and state that the
veteran has all these symptoms. Motion at 4. The Board is required
to assess the probative value of evidence and where it finds it
unpersuasive it should state the reasons that it so finds. The June
1998 Board noted that it did not find Dr. Moore's statements
probative evidence because they were not consistent with
examination findings in several examination reports by other
doctors during the same period which did not show some of the
symptoms, for example, muscle spasm, which Dr. Moore stated were
present at that time. Moreover, the Board notes that, in general,
examination findings are more persuasive evidence of the current
degree of disability than a direct or nearly direct quotation from
the rating criteria without providing any objective criteria to
support the statements. In this regard, the Board notes that some
of the reports from the periods of hospitalization noted above,
that included examination findings as well as a discharge summary
about the course of treatment during hospitalization, were also
signed by Dr. Moore but this evidence was inherently more probative
and persuasive than his nearly verbatim recitations of schedular
criteria alone.

- 37 -

The veteran's argument in his motion suggests that the symptoms of
intervertebral disc syndrome described in the rating criteria apply
only to the 60 percent rating when actually they are a listing of
symptoms of the disorder itself. See VA O.G.C. Prec. Op. 36-97 at
2-3 (Dec. 12, 1997). In other words, the "recurring attacks" of the
40 percent and 20 percent levels are recurring attacks of some or
all of these characteristic symptoms of intervertebral disc
syndrome at a lesser severity and frequency than they recur at the
60 percent level where they recur so frequently they are considered
"persistent" and are interspersed with "little intermittent
relief." If a veteran experiences, for example, an attack of the
symptoms of the disorder only once over the course of many months
or a few years, the infrequency or near absence of attacks of a
"recurring" nature may justify a rating of 10 percent, even if
during the attack the veteran experienced all the characteristic
symptoms of intervertebral disc syndrome listed in the rating
criteria because one attack over the course of many months or a few
years would not cause much interference with working or employment.
See 38 C.F.R. 4.2 (1997) ("Each disability must be considered from
the point of view of the veteran working or seeking work.").
However, a veteran who experiences only some of the symptoms listed
but experiences them persistently with little intermittent relief
would warrant a 60 percent rating. See 38 C.F.R. 4.7 la, Diagnostic
Code 5293 (1997) (The symptoms listed are connected by a
disjunctive conjunction, i.e., the word "or", indicating that not
all the symptoms must be present at any one time to warrant a given
rating). Accordingly, the Board rejects the veteran's argument that
the June 1998 Board erred on page 9 in justifying the rating
reduction by considering factors outside the relevant rating
criteria because the June 1998 Board's discussion on page 9 was
clearly assessing the probative value of Dr. Moore's statements.
Motion at 4.

For the reasons and bases provided above, the Board rejects with
the veteran's assertion that "no evidence in the record" supports
the finding that, between the time of the assignment of the 40
percent rating and its reduction, the frequency of recurring
attacks characteristic of intervertebral disc syndrome lessened and
the duration of intermittent relief increased thereby disclosing
improvement in the disorder and warranting a reduction in rating
for the service-connected low back

- 38 -

disorder. Motion at 4. Therefore, the Board notes that June 1998
Board did not err, clearly and unmistakably or otherwise, in
finding that improvement was shown in the service-connected
disability and the rating reduction in this case was warranted
under the law as shown by the evidence of record viewed in the
context of the relevant rating criteria.

III Board Did Not Apply, or Applied Incorrectly, Certain Other
Regulatory Provisions Extant at the Time of the June 22,1998,
Decision.

The veteran argues that the June 22, 1998, Board decision was based
on CUE because the Board failed to consider and apply sections 4.1,
4.2, 4. 1 0, and 4.13 of VA regulations which apply to all rating
reductions. He argues that the Board erred when it found that the
February 1982 examination report disclosed "improvement" and that
therefore the rating reduction was proper because an examination
disclosing improvement, "even if accurate, is not fully descriptive
[]or adequate for evaluation purposes if it does not contain
information necessary to ascertain the difference in rating
criteria or functional impairment." Motion at 7. The Board finds
that this argument reiterates the veteran's position that there was
"no evidence in the record" -- including the February 1982 VA
examination report -- that would support the rating reduction in
this case. For the reasons and bases that the Board has articulated
above and for the reasons and bases provided in the June 22, 1998,
Board decision, the Board notes that the medical evidence of record
did support a finding of "improvement" in the veteran's
intervertebral disc syndrome in the context of the rating criteria
for that disorder, and the veteran's arguments that the medical
evidence relied upon by the Board was inadequate is no more than an
expression of disagreement as to how the facts were weighed or
evaluated which cannot constitute CUE as a matter of law. 64 Fed.
Reg. 2139 (Jan. 13, 1999), to be codified at 38 C.F.R. 20.1403
(d)(3) (1999). For example, the veteran states that the June 1998
Board "refused to consider the adequacy of the [February 1982]
examination as an issue because it erroneously believed that this
was not an issue for ratings in effect for less than five years."
The June 1998 Board declined to apply section 3.344(a) to this
case, as it noted on page 10 of its decision, but it did not
"refuse to consider" the adequacy of the February 1982 examination
report but rather found that examination report adequate and
supportive of the Board's

- 39 - 

conclusion that improvement was disclosed in the service-connected
intervertebral disc syndrome.

The veteran also argues that it was CUE for the Board to find
"significant" that the February 1982 VA examiner -- at the
conclusion of thorough and detailed examination findings in which
the examiner tested in several different ways the consistency of
the veteran's complaints of pain and disability against actual
ability - -recommended that the veteran be given only a 20 percent
rating. Motion at 8. While it is true that VA examiners should not
express opinions about a degree of disability in a numerical
percentage, the June 1998 Board -- contrary to the veteran's
assertion -- did not state that it found the examiner's statement
significant in the sense that it was dispositive or even relevant
to the numerical rating that should be assigned. Instead, when read
in the context of the entire paragraph on page 8 of the Board's
decision, it is clear that the "significance" of the examiner's
statement was to convey directly and clearly in the examination
report that the veteran exaggerated symptoms and complaints on
examination. Although the Board may, in cases such as this, choose
to remand for a new examination by another examiner to verify the
findings of exaggeration, not to do so is not necessarily error
where the medical evidence in the case as a whole provides an
adequate basis on which the Board may decide the issues in the
case. Moreover, it is certainly not error for the Board not to
remand such a case for further development of the evidence
pertaining to the veteran's exaggeration of symptoms where there
were two other examination reports already of record by two
different examiners which indicated that the veteran was
exaggerating symptomatology. The Board's finding "significant" the
examiner's comments as to the credibility of the veteran's
complaints which were consistent with two previous examiners'
comments was not error but rather was an appropriate assessment to
make in weighing the credibility and probative value of the
evidence of record in determining whether that evidence disclosed
"improvement" of the disability warranting reduction.

Because the veteran has not specifically stated how the June 1998
Board failed to apply to this case such regulations as those he
lists on pages 7-9 of his motion, the Board concludes that he has
failed to allege a claim of CUE with the requisite

- 40 -

specificity required. 64 Fed. Reg. 213 9 (Jan. 13, 1999), to be
codified at 38 C.F.R. 20.1404(b) (1999). To the extent that he
alleges items of evidence to which the Board assigned greater
probative weight was inadequate evidence, the Board concludes that
he is expressing no more than a disagreement with how the facts
were weighed or evaluated. 64 Fed. Reg. 213 9 (Jan. 13, 1999), to
be codified at 38 C.F.R. 20.1403(3) (1999). Accordingly, the Board
concludes that the June 1998 Board decision did not fail to apply
certain relevant regulations, which had they been applied, would
have manifestly changed the outcome of the decision, and therefore,
the June 1998 Board decision was not based on CUE in this regard.

IV. Board Did Not Consider Whether Veteran Had Been Deprived of a
Constitutionally Protected Property Interest when his Rating Was
Reduced.

The veteran asserts that the June 22, 1998, Board decision did not
consider whether the veteran had been deprived of a
constitutionally protected property interest when his rating was
reduced. He states generally that the government failed to comply
with certain rules in reducing the rating but -- other than citing
to the Diagnostic Code number for Intervertebral Disc Syndrome --
he does not clearly specify what these rules were. Motion at 12-13.
He states that the Supreme Court has held that "some form of
hearing" must be held before an individual is deprived of a
property interest. Motion at 12. The Board notes that the veteran
was afforded a hearing in this case in February 1983.

The rest of his argument is that the reduction was made even though
the evidence of record was inadequate to support the reduction. The
Board notes that this argument is another way to express
disagreement with how the facts were weighed and evaluated which
cannot constitute, CUE. 64 Fed. Reg. 213 9 (Jan. 13, 1999), to be
codified at 38 C.F.R. 20.1403(3) (1999). In addition, to the extent
that he has simply put a "constitutional rights violation" label on
his contention that he should have prevailed on the restoration
issue before the Board, his argument is constitutional in name
only. Helfer v. West, No. 98-7077, slip op. at 5 (Fed. Cir. Apr. 5,
1999).

- 41 -

V Board Requested an Opinion of the VA General Counsel about a
Matter Pertaining to the Case.

The veteran argues that the June 22, 1998, Board decision was based
on CUE because it relied on an opinion it obtained from the VA
General Counsel on a legal question involved in the case. He also
argues that, if the Board relies on this or any other opinion of
the General Counsel in denying the veteran's claim of CUE in the
June 22, 1998, Board decision, whatever opinion is obtained is
"nugatory because it was or will be obtained unlawfully." Motion at
22-23. In this regard, he contends that "[t]he regulatory provision
contained in 38 C.F.R. 20.901(c) which authorizes the Board to
obtain VA General Counsel Opinions in individual appeals is ultra
vires because it operates as an unlawful delegation of decision-
making authority by the BVA Chairman." He states that "governing
statutes make it clear that final decisions on an appeal from a
denial by the VA regional office are to be made by the BVA." He
further states that "there is no statutory provision that expressly
authorizes the BVA to seek a VA General Counsel Opinion for
application in individual appeals" and that "Congress has only
authorized the Board to obtain independent medical opinions for
application in individual appeals." Motion at 23.

The crux of his argument is that the Board, not the General
Counsel, is charged with rendering final decisions on an appeal.
Motion at 23. He asserts that, when the Board requests a General
Counsel opinion, "it loses its 'judicial' independence because of
the binding nature of VA General Counsel Opinions." Motion at 24.
He contends that requesting an opinion from the General Counsel
"transforms the proceeding into an adversarial process" and that
"once a lawyer from the VA General Counsel's Office becomes
involved in an appeal ... the VA can no longer claim that the
proceeding is ex parte." In this regard, he states, "The lawyer is
clearly not representing the claimant. He or she appears on behalf
of the Department."

Taking the second part of the argument first, the Board notes that,
although it is true that certain attorneys who work in the General
Counsel's Office represent the Secretary or the Department in an
adversarial litigation proceeding once a veteran's appeal of a
Board decision is before the Court and General Counsel is arguing
for

42 -

the Secretary's position, this is not the only role of the General
Counsel's Office, which performs many functions -- nonadversarial
functions -- as the Department's chief legal officer. In this
regard, another role of attorneys who work in the Office of the
General Counsel is to research the law and compose General Counsel
opinions on behalf of the Secretary in response to inquiries from
many branches of the VA about the meaning, interpretation, and
application of various provisions of the law so that the law may be
applied properly and consistently to many different factual
situations. Moreover, at the time that the June 1998 Board
requested the opinion of the General Counsel -- which was before
the Board issued its own decision in the matter -- no appeal of the
Board's decision to the Court had been yet taken because no Board
decision had even been issued, and therefore, the General Counsel's
Office was not yet involved in an adversarial litigation proceeding
before the Court in this case.

Thus, it is simply not the case that once a lawyer from the General
Counsel' Office "becomes involved in an appeal [to the Board from
the RO, not to the Court] ... the VA can no longer claim that the
proceeding is exparte." That the General Counsel's Office issues
its opinions based on an analysis of the law and the legal issues
involved in the case and not from an adversarial position in which
it "appears on behalf of the Department" (Motion at 25-26) is
perhaps best illustrated by the opinions themselves which have
noted not only error on the part of the Board but also error on the
part of the Department's attorneys from its own office who have
advanced certain interpretations of regulations in briefs and
motions before the Court. See VAOGCPREC 71-91 at 7 (Nov. 7, 199 1)
(stating, "It appears that BVA erred in the decision that you cite
in your request."); VAOGCPREC 6-92 at 10 (March 6, 1992) (stating,
"[W]e note that in [Swan v. Derwinski, No 89-75 (April 12, 1991)
(order remanding case to Board)], Department attorneys ... took the
position that benefits could not be reduced if BVA finds that
improvement was attained while the veteran was not working or
actively seeking employment. However, the regulation does not go as
far as that.... It is not clear whether the Department used the
standard set out in its motion for remand as the basis for
concluding that section 3.343(a) was not considered by the regional
office. If so, the Department misapplied the rule and its
conclusion was incorrect.").

- 43 -

Finally, although the statute provides, as the veteran asserts,
that "final decisions on an appeal from a denial by the VA regional
office are to be made by the BVA" (Motion at 23), the provision of
the statute which defines the jurisdiction of the Board emphasizes
the nature of the Board which -- unlike the Court -- is an
adjudicatory body within the Department which acts on behalf of the
Secretary. 38 U.S.C.A. 67104(a) (West 1991 & Supp 1998). This
provision also makes clear that each decision made by the regional
offices or other agency of original jurisdiction is a "decision by
the Secretary" and that each of those decisions "shall be subject
to one review on appeal to the Secretary." 38 U.S.C.A. 7104(a)
(West 1991 & Supp. 1998). Therefore, it follows that if, in
reviewing his own decision -- rendered on his behalf by an RO -- on
appeal, the Secretary -- through the Board -- wishes to ask the
advice of his chief legal officer on legal questions pertaining to
the appeal he is reviewing, he may do so.

Concerning the first part of the veteran's argument, the Board
notes that the statutory authority underlying section 20.901(c),
which authorizes the Board to seek the opinion of the General
Counsel on legal questions involved in an appeal, is section
7104(c). Although the section of the statute only states that the
Board is bound by the precedent opinions of the chief legal officer
of the VA, this provision is interpreted as the underlying
authority for the Board to request such an opinion from the General
Counsel's Office on a legal matter rather than merely being bound
by those opinions issued on subjects on which other branches of the
Department have made inquiries. Compare 38 U.S.C.A. 7104(c) with 38
U.S.C.A. 7109 (West 1991 & Supp. 1998). VA, as demonstrated by its
practice over the years, has interpreted the Board as having the
authority to request such opinions from the General Counsel, and
the Court has observed that the Board has such authority. See Downs
v. West, No. 99-341, (U.S. Vet. App. March 25, 1999) (non-
precedential order noting that "38 C.F.R. 20.901(c) authorizes the
BVA to obtain an opinion from the General Counsel of the VA on
legal questions involved in the consideration of the appeal."); see
also Sabonis v. Brown, 6 Vet. App. 426, 429 (1994). Therefore, if
the interpretation of section 20-901(c) as ultra vires that is
advanced by the veteran in his motion is subsequently embraced by
the Court or VA in the future, the Board will be bound by that
interpretation. However, the June 1998 Board decision was not based
on CUE because it requested an opinion of the

- 44 -

VA General Counsel because such an interpretation of the regulation
was not in effect at the time of the June 1998 Board decision. 64
Fed. Reg. 2139 (Jan. 13, 1999), to be codified at 38 C.F.R. 20.1403
(e) (1999).

VI. Board Members Were Subjected to Improper "Command" Influence
which Created a Bias against the Veteran's Claim.

The veteran alleges that the June 1998 Board decision was based on
CUE because the Board members who decided the case were subjected
to improper "command" influence which created a bias against the
veteran's claim. Motion at 14. In support of this argument, the
veteran notes first that the Board members performance evaluations
are done by a review panel established by the Chairman which is
comprised of the Chairman and two other Board members, and that if
this panel determines that a Board member's performance does not
meet the performance standards, the Chairman may recommend to the
Secretary that the member be noncertified. Motion at 14, citing 38
U.S.C. 71O1A(c)(3). He then notes certain provisions in the law
describing the procedures involved in ordering reconsideration of
a Board decision and describing that "[t]here must be fair process
to ensure impartiality in BVA adjudications." Motion at 15. He then
notes,

VA statutes, regulations and court caselaw contemplate that Board
members must be impartial and free from any undue influence from
the BVA Chairman, or others, like the Counsel to the Chairman, who
may act with the mantle of the Chairman's authority, that would in
some way cause the Board member to exercise less than independent
judgment in his or her decision-making once a reconsideration
motion has been granted.

Motion at 16.

The veteran argues that this case "reveals remarks by the then
Acting BVA Chairman, the Counsel to the Chairman and the BVA
members that reflect, in the very least, an intemperance toward
ensuring that [the veteran] would receive an

- 45 -

impartial adjudication and, when viewed in concert, raise
substantial doubt about whether [the veteran] received a fair and
impartial adjudication of his claim." He goes on to quote from
notations made regarding a legal question involved in the case,
i.e., whether an error in assigning an effective date for a
reduction rendered the reduction itself void ab initio or whether
the error could be corrected by correcting the effective date. He
argues that it was the Counsel to the Chairman who suggested that
the reconsideration panel get an opinion on the legal question from
the VA General Counsel, that "it was obvious that the BVA Chairman
had decided that [the veteran's] claim was to be denied," and that
"[t]he Board members, in turn, never really questioned the then BVA
Chairman's position." Motion at 21-22. He states that two Board
members who initially felt that the reduction itself was void ab
initio "quickly fell into line with the Chairman after the VA
General Counsel Opinion was obtained." He concludes by asserting
that, because in this case "at least the appearance that [the
veteran] was denied a fair and impartial decision" was created, the
Board's decision is therefore the product of CUE.

The Chairman (then Acting Chairman) was involved in this case
because it came before the Board from a motion for reconsideration
of an October 1983 Board decision and, under the law, the Chairman
is vested with the authority to review such motions and either
grant them or deny them. 38 U.S.C.A. 7103 (West 1991 & Supp. 1998).
The record reveals that all the Board members were in agreement
about the legal issue in the case, i.e., whether the rating
reduction was void or voidable and all agreed that a General
Counsel opinion should be sought to answer the question. The notes
of two Board members, written before the General Counsel opinion
was obtained, suggested that they were inclined to think that the
rating reduction was void ab initio because of the error in
calculation of the effective date of the reduction. One Board
member noted, "I have strong personal view that we are presented
with a non curable defect." He also noted, "Vet[eran] was short
changed in his ability to request a hearing." Another Board member
stated that the October 1983 Board decision had erred in
"consider[ing] this as an I[ncreased] R[ating case] and not a
reduction (though this is how we did things back then)."

46 -

It is not clear why the two Board members who early on were
inclined to see "non curable defect[s]" later changed their minds.
In the June 1998 Board decision itself, the Board noted that the
veteran was sent "[a] VA Form 1-4107" along with his April 1982
notification letter informing him of the proposal to reduce the
rating. Board decision at 5. The version of VA Form 1-4107, Notice
of Procedural and Appellate Rights, notified the veteran of his
rights to representation, to submit new evidence, to request a
personal hearing, and to appeal the rating decision to the Board.
VA Form 1-4107 (Nov. 1979). Perhaps the Board member who was
concerned with the "Vet[eran having been] short changed in his
ability to request a hearing" changed his mind when he saw that the
veteran was given proper notice of his right to a hearing.
Moreover, the veteran did request a personal hearing and a hearing
was held in this case -- facts that perhaps the Board member had
overlooked initially. Perhaps the other Board member's concerns
about the 1983 Board having considered the issue as an increased
rating rather than as the propriety of a rating reduction were
alleviated when he realized that, under the relatively recent
revisions in regulations governing reconsideration cases, the
reconsideration panel would sit in the place of the 1983 Board and
decide the issues in the case de novo rather than judge whether the
1983 Board had erred.

Another explanation is that the Board members, including those who
initially were inclined to think that the reduction was void ab
initio, were persuaded by the legal reasoning of General Counsel's
opinion on the matter. If they were, that kind of persuasiveness"
is not the kind of "influence" that is symptomatic of bias or of
command" influence. Rather, that is the kind of "influence" -- the
influence of a well reasoned and thoroughly researched resolution
to a legal issue -- that judges are supposed to consider in
rendering fair and impartial decisions. As noted in Part V. above,
if, in reviewing his own decision -- rendered on his behalf by an
RO -- on appeal, the Secretary -- through the Board -- wishes to
ask the advice of his chief legal officer on legal questions
pertaining to the appeal he is reviewing, he may do so. Seeking the
counsel and advice of the chief legal officer of VA on difficult
legal questions exemplifies fair process rather than exemplifying
the antithesis of it.

Moreover, the General Counsel, unlike the Chairman, is not involved
in the performance evaluations of Board members. In this regard,
the Board notes that,

- 47 -

while it is not precisely clear why some Board members, initially
inclined toward one view of this case, eventually decided it
another way, there is absolutely no evidence in the record that
they were somehow influenced by the Chairman or his staff to change
their minds or to decide the case in a particular way. That the
Chairman recommended that the Board members seek an opinion of the
VA General Counsel on the legal issue involved in the case is
markedly insufficient evidence to support the grave allegation of
coercion that is made in this case. For this reason, the Board
rejects the veteran's argument that the June 22, 1998, Board
decision was the product of CUE because the Board members were
subjected to "command" influence by the Chairman or his staff.

VI The Board Should Recommend That the Chairman Approve an
Administrative Allowance under 38 C.F.R. 19.5 and 19.184.

The veteran argues that the Board should "invoke" regulations that
are no longer in effect, 38 C.F.R. 19.5 and 38 C.F.R. 19.184, and
recommend that the Chairman of the Board exercise his authority to
approve an administrative allowance in this case. However, the VA
General Counsel has issued a precedent opinion, which specifically
addresses the question as to whether the authority delegated by the
Secretary to the Chairman to administratively allow cases involving
Board finality is a valid exercise of the Secretary's statutory
authority. The General Counsel held that the Secretary does not
have legal authority to promulgate regulations delegating such
authority to the Chairman or Vice Chairman. See VAOGCPREC 11-90
(May 17, 1990). The Board is bound by the General Counsel's
opinion.

(CONTINUED ON NEXT PAGE)

- 48 -

ORDER

The Board's assignment in its June 1998 decision of June 30, 1982,
as the effective date of the 40 percent rating reduction,
constituted clear and unmistakable error, and the effective date of
the rating reduction is revised to July 31, 1983; to this extent
the motion is granted.

As to all other allegations of clear and unmistakable error in the
June 1998 Board decision, the motion is denied.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals

